          Case 5:20-cv-07365 Document 1 Filed 10/20/20 Page 1 of 19



 1   KAPLAN FOX & KILSHEIMER LLP
     Laurence D. King (SBN 206423)
 2   Mario M. Choi (SBN 243409)
     1999 Harrison Street, Suite 1560
 3   Oakland, CA 94612
     Tel.: (415) 772-4700
 4   Fax: (415) 772-4707
     lking@kaplanfox.com
 5   mchoi@kaplanfox.com
 6   KAPLAN FOX & KILSHEIMER LLP
     Robert N. Kaplan (pro hac vice to be sought)
 7   Hae Sung Nam (pro hac vice to be sought)
     Frederic S. Fox (pro hac vice to be sought)
 8   Donald R. Hall (pro hac vice to be sought)
     Aaron L. Schwartz (pro hac vice to be sought)
 9   850 Third Avenue
     New York, NY 10022
10   Tel.: (212) 687-1980
     Fax: (212) 687-7715
11   rkaplan@kaplanfox.com
     hnam@kaplanfox.com
12   ffox@kaplanfox.com
     dhall@kaplanfox.com
13   aschwartz@kaplanfox.com
14   Attorneys for Plaintiff and the Proposed Class
15

16                                UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
18

19    KONDOMAR HERRERA, on behalf of                   Case No. 5:20-cv-07365
      herself and all others similarly situated,
20                                                     CLASS ACTION COMPLAINT
                               Plaintiff,
21
             v.                                        DEMAND FOR JURY TRIAL
22
      GOOGLE LLC, a Delaware limited
23    liability company,
24                             Defendant.
25

26

27

28

                                                                                Case No. 5:20-cv-07365
                                            CLASS ACTION COMPLAINT
             Case 5:20-cv-07365 Document 1 Filed 10/20/20 Page 2 of 19



 1                                                        TABLE OF CONTENTS
 2   INTRODUCTION ............................................................................................................................ 1
 3   JURISDICTION AND VENUE ....................................................................................................... 2
 4   INTRADISTRICT ASSIGNMENT .................................................................................................. 2
 5   PARTIES .......................................................................................................................................... 2
 6   FACTUAL ALLEGATIONS ........................................................................................................... 3
 7   GOOGLE MAINTAINS AN UNLAWFUL MONOPOLY IN THE ANDROID MOBILE APP
     DISTRIBUTION MARKET ............................................................................................................. 3
 8
                I.         The Android Mobile App Distribution Market is a Relevant Product Market ......... 3
 9
                II.        The United States is the Relevant Geographic Market ............................................. 4
10
                III.       Google has Monopoly Power in the Android Mobile App Distribution Market ...... 5
11
                IV.        Google has Engaged in Anticompetitive Conduct in the Android Mobile App
12                         Distribution Market Resulting in Anticompetitive Effects. ...................................... 8
13                         A.         Google’s Anticompetitive Restraints on OEMs............................................ 8
14                         B.         Google has Imposed Anticompetitive Restraints on Mobile-App
                                      Developers .................................................................................................... 9
15
     ANTITRUST INJURY ................................................................................................................... 10
16
     CLASS ACTION ALLEGATIONS ............................................................................................... 11
17
     CLAIMS.......................................................................................................................................... 12
18
                Count 1: Unlawful Monopoly of the Android Mobile App Distribution Market in
19                 Violation of Sherman Act § 2 ...................................................................................... 12
20              Count 2: Unlawful Restraints of Trade Concerning the Android Mobile App
                   Distribution Market in Violation of Sherman Act § 1 ................................................. 14
21
                Count 3: Unreasonable Restraint of Trade in the Android Mobile App Distribution
22                 Market in Violation of the California Cartwright Act ................................................. 15
23   PRAYER FOR RELIEF.................................................................................................................. 16
24   JURY TRIAL DEMAND ............................................................................................................... 17
25

26

27

28

                                                                    -i-                                                 Case No. 5:20-cv-07365
                                                          CLASS ACTION COMPLAINT
           Case 5:20-cv-07365 Document 1 Filed 10/20/20 Page 3 of 19



 1          Plaintiff Kondomar Herrera (“Plaintiff”), on behalf of herself and all others similarly

 2   situated, brings this Class Action Complaint for damages and injunctive relief against defendant

 3   Google LLC (“Google”) for violations of Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1 and

 4   2, and for violations of California’s Cartwright Act, Cal. Bus. & Prof. Code § 16700, et. seq. All

 5   allegations other than those concerning the Plaintiff, are based on information and belief.

 6                                           INTRODUCTION

 7          1.      In the United States, nearly 90 percent of a user’s on-screen time on a mobile device

 8   is spent on a mobile app. Mobile apps are most often downloaded from an app store, which

 9   centralizes and curates the distribution of mobile apps in a convenient, user-friendly manner.

10          2.      Google owns and operates the largest app store on earth, the Google Play Store. The

11   Google Play Store is available to all mobile device users running Google’s Android operating

12   system (“OS”). The Google Play Store offers users the choice of more than 2.96 million apps, and,

13   in 2019, users worldwide downloaded those apps more than 84.3 billion times.

14          3.      To build this prodigious marketplace, Google represented that the Android OS

15   would be maintained as “open” source software whereby anyone could create Android-compatible

16   products without undue restrictions. But, as the app store grew and as Google’s Android OS became

17   the “must-have” operating software for mobile device original-equipment manufacturers

18   (“OEMs”), Google began to close its ecosystem through a series of restrictive agreements that were

19   designed to (and did in fact) deter and eliminate competition in the market for Android mobile apps

20   and in-app products, (“the Android Mobile App Distribution Market”).

21          4.      Google’s anticompetitive conduct, described below, allowed it to extract

22   supracompetitive profits from consumers—like Plaintiff and Class Members—who paid Google

23   directly for mobile apps purchased through the Google Play Store. Indeed, the Google Play Store

24   contains more than 90 percent of Android mobile app downloads worldwide, which, through the

25   30 percent price Google extracts from Plaintiff and Class Members’ mobile app and in-app

26   purchases, helped Google to generate more than $21.5 billion in ill-gotten revenue.

27

28

                                                  -1-                              Case No. 5:20-cv-07365
                                         CLASS ACTION COMPLAINT
           Case 5:20-cv-07365 Document 1 Filed 10/20/20 Page 4 of 19



 1          5.      Plaintiff and Class Members have also been harmed by Google’s anticompetitive

 2   scheme because: (1) developers set higher app prices due to the high costs imposed on developers

 3   by Google; and (2) app quality has been reduced as app developers generated lower returns.

 4          6.      Plaintiff, on behalf of herself and the Class, seeks to recover the damages caused by

 5   Google’s unlawful anticompetitive conduct and to obtain an order enjoining Google from

 6   continuing to engage in these unlawful practices.

 7                                     JURISDICTION AND VENUE

 8          7.      This Court has personal jurisdiction over defendant Google because it is

 9   headquartered in this district and because it has sufficient minimum contacts with the United States

10   to have purposefully availed itself of the benefits and protections of the United States and California

11   law such that the exercise of jurisdiction over it would comport with due process requirements.

12          8.      This Court has subject-matter jurisdiction over Plaintiff’s federal antitrust claims

13   pursuant to the Clayton Act § 16, 15 U.S.C. § 26, and 28 U.S.C. §§ 1331 and 1337.

14          9.      The Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

15   to 28 U.S.C. § 1367.

16          10.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because: (1) Google

17   maintains its principal places of business in the State of California and in this district; and (2) a

18   substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this district.

19          11.     In the alternative, personal jurisdiction and venue are proper under Clayton Act § 12,

20   15 U.S.C. § 22, because defendant is found in and transacts business in this district.

21                                   INTRADISTRICT ASSIGNMENT

22          12.     Assignment of this case to the San Jose Division is proper pursuant to Civil Local

23   Rule 3-2(c)(e) because a substantial part of the events or omissions giving rise to Plaintiff’s claims

24   occurred in Santa Clara County, California.

25                                                 PARTIES

26          13.     Plaintiff Kondomar Herrera is a natural person who resides in Queens County, New

27   York. Plaintiff purchased and paid Google for one or more apps through the Google Play Store and

28

                                                   -2-                                Case No. 5:20-cv-07365
                                          CLASS ACTION COMPLAINT
            Case 5:20-cv-07365 Document 1 Filed 10/20/20 Page 5 of 19



 1   purchased and paid Google directly for in-app digital content through an app purchased on the

 2   Google Play Store within the last four years.

 3           14.      Google LLC is a Delaware limited liability company with its principal place of

 4   business at 1600 Amphitheatre Way, Mountain View, California. Google LLC is a technology

 5   company that provides internet-related services and products. Since 2005, Google has owned and

 6   developed the Android OS for use in Android licensed mobile devices. Google LLC is also the

 7   owner of the Google Play Store from and by which developers of Android mobile apps sell their

 8   mobile app and in-app products to Android-operated mobile device owners.

 9                                      FACTUAL ALLEGATIONS

10        GOOGLE MAINTAINS AN UNLAWFUL MONOPOLY IN THE ANDROID MOBILE
                            APP DISTRIBUTION MARKET
11

12   I.      The Android Mobile App Distribution Market is a Relevant Product Market

13           15.      A mobile app is a standardized piece of software that is optimized for use on a

14   mobile device and provides access to digital content or services or otherwise allows users to share

15   content, play games, or make transactions for physical or digital goods and services (an “in-app

16   purchase”).

17           16.      While mobile apps may be pre-installed on a mobile device as a component of the

18   OS by the OEM, or otherwise loaded directly onto the mobile device from the web using a web

19   browser (a process that Google refers to as “sideloading”), the predominant way—by far—that

20   consumers access mobile apps is through an app store, which itself may be pre-installed on the

21   mobile device.

22           17.      The app store is widely recognized as the starting point for accessing mobile apps,

23   making it critical to the user experience, because it centralizes and curates the distribution of mobile

24   apps in a convenient manner. Through an app store, a user may search, browse, find, review, buy,

25   compare, and remove a mobile app. The app store may also offer mobile app developers’ tools and

26   services that support the building of mobile apps for that app store.

27           18.      The rules governing an app store are typically set forth by the app store proprietor—

28   here, Google—and concern things like: the types of mobile apps permitted in the app store; absence

                                                   -3-                                Case No. 5:20-cv-07365
                                          CLASS ACTION COMPLAINT
           Case 5:20-cv-07365 Document 1 Filed 10/20/20 Page 6 of 19



 1   of malware; how users pay for mobile apps; how revenue is distributed between the mobile app

 2   developer and the app store; and other such necessary details.

 3          19.     Because mobile apps are built in a specific programming language and configured

 4   to run on a specific type of mobile device OS as “native apps,” distinct and separate product markets

 5   exist for mobile apps specific to the relevant OSs. For example, native apps developed for Apple

 6   iOS only work on Apple mobile devices and native apps developed for Android OS only work on

 7   Android mobile devices. Apple’s App Store and the Google Play Store therefore do not compete

 8   against one another because Android users cannot utilize iOS apps or the Apple App Store, and

 9   iOS users utilize Android apps or the Google Play Store. So, Google’s dominance of the Google

10   Play Store is not constrained by Apple’s App Store and vice versa.

11          20.     Similarly, web sites and web apps are not competitively significant alternatives to

12   the Android Mobile App Distribution Market. Mobile apps provide a deeper, richer user experience

13   as compared to websites and web apps. For example, mobile apps can provide additional, unique

14   functionalities by accessing specific features within the mobile device’s hardware and operating

15   system, such as a camera or location services. Moreover, websites and web apps rely on an internet

16   connection, whereas mobile apps may continue to function even when the mobile device loses

17   internet access. Because of these intrinsic benefits, users overwhelmingly choose to access content

18   and services on their mobile devices through mobile apps—including for basic communication,

19   business transactions, entertainment, and news—even though mobile devices users could access

20   that content on their mobile devices via the internet. Indeed, in the United States, nearly 90 percent

21   of user screen time on mobile devices is spent on mobile apps.

22          21.     The Android Mobile App Distribution Market is therefore a relevant market that is

23   comprised of all the channels by which mobile apps are distributed to Android OS users.

24   II.    The United States is the Relevant Geographic Market

25          22.     The relevant geographic market for the Android Mobile App Distribution Market is

26   the United States. App stores (and other app distribution channels) are broadly developed and

27   distributed throughout the United States, as are the mobile apps contained within the app stores.

28

                                                  -4-                               Case No. 5:20-cv-07365
                                         CLASS ACTION COMPLAINT
            Case 5:20-cv-07365 Document 1 Filed 10/20/20 Page 7 of 19



 1   Indeed, the Google Play Store—and the apps downloaded through it—are available to Android

 2   users anywhere in the United States.

 3   III.     Google has Monopoly Power in the Android Mobile App Distribution Market

 4            23.   The Google Play Store has more than 90 percent of all app store downloads in the

 5   Android Mobile App Distribution Market.

 6            24.   Google has designed the Android ecosystem to ensure that other sources of mobile

 7   apps for the Android OS are less desirable or of inferior quality. There are only three ways by which

 8   an Android phone user may access rival mobile apps: an app store may be pre-installed on the

 9   mobile device; a mobile app may be downloaded from another app store; or a mobile app may be

10   sideloaded onto the mobile device. Google has thwarted meaningful user access for each.

11            25.   First, Google has successfully demanded and reached agreements with mobile

12   device OEMs that require the OEMs to pre-install and prominently display the Google Play Store

13   on all mobile devices. Pre-installation is crucial because, as Google explains, “most users just use

14   what comes on the device. People rarely change defaults.”

15            26.   Second, Google, as the proprietor of the Google Play Store, has exercised its

16   monopoly power by refusing to allow any rival app stores to be accessed through the Google Play

17   Store.

18            27.   Thus, the only practical way for users to access a third-party app store is through

19   sideloading. While Google theoretically permits sideloading third-party app stores, few users

20   pursue this option because Google has implemented significant frictions designed to steer

21   consumers away from sideloading. Sideloading a mobile app store has required users to go through

22   a complicated multi-step process whereby users encounter multiple, unfounded security warnings

23   that suggest sideloading was unsafe.

24            28.   As explained by Epic, the maker of the popular mobile game Fortnight, in a recent

25   lawsuit it filed against Google:

26                  Google ensures that the Android process is technically complex, confusing
                    and threatening, filled with dire warnings that scare most consumers into
27                  abandoning the lengthy process. For example, depending on the version of
                    Android running on a mobile device, downloading and installing Fortnite
28                  on an Android device could take as many as 16 steps or more, including

                                                  -5-                              Case No. 5:20-cv-07365
                                         CLASS ACTION COMPLAINT
           Case 5:20-cv-07365 Document 1 Filed 10/20/20 Page 8 of 19


                    requiring the user to make changes to the device’s default settings and
 1                  manually granting various permissions while being warned that doing so is
                    dangerous.
 2

 3          29.     And even where a rival app store is successfully sideloaded, Google attempts to

 4   thwart continued use of that app store by limiting some basic app functions that are available to

 5   apps downloaded on the Google Play Stare. For instance, apps downloaded through the Google

 6   Play Store are pre-set to automatically update in the mobile device’s background. Meanwhile, as

 7   explained by Amazon on its website, updating an app on its Android app store requires a user to

 8   follow a multi-step process: “1. Open the app store you used to install the app on your device.

 9   2. Search for the app and open the app’s detail page. 3. If an update is available, an Update option

10   displays.” (emphasis in original). By making the app update process difficult, Google further

11   discourages users from seeking out rival app stores and the apps offered therein.

12          30.     By impeding (or interfering with) user access to third-party app stores, Google has

13   ensured that it can extract supracompetitive prices for its Android app distribution services and in-

14   app purchases made through the Google Play Store. Google has charged a 30 percent commission

15   on sales of paid apps and a 30 percent fee for in-app purchases. Google collects and processes these

16   commissions and fees directly from Plaintiff and Class Members, remitting the remainder of their

17   payment to the mobile app developer. These commissions and fees generated more than

18   $21.5 billion in global revenue for Google in 2018. If Google had operated the Google Play Store

19   in a competitive market, free of Google’s anticompetitive restraints, then the fees and commissions

20   that Google could have collected from Plaintiff and Class Members would be significantly lower.

21   Indeed, the commissions charged by alternative electronic payment processing tools—like PayPal

22   and Square—are 2.9 percent and between 2.6 and 3.5 percent, respectively.

23          31.     Google has abused and maintained its monopoly power in the Android Mobile App

24   Distribution Market through restrictive, non-negotiable agreements with mobile app developers—

25   who must choose between complying with Google’s draconian terms of use or exit Google’s

26   ecosystem. To have a mobile app listed on the Google Play Store, mobile app developers must

27   agree and have agreed with Google to not license their mobile app to any rival app stores. Indeed,

28   Google’s developer agreements mandate that developers may not “make available any Product that

                                                  -6-                              Case No. 5:20-cv-07365
                                         CLASS ACTION COMPLAINT
           Case 5:20-cv-07365 Document 1 Filed 10/20/20 Page 9 of 19



 1   has a purpose that facilitates the distribution of software applications and games for use on Android

 2   devices outside of Google Play.” This has enabled Google to secure the most desired and highest

 3   quality mobile apps while simultaneously foreclosing access to mobile apps by rival app stores.

 4   Mobile app developers must acquiesce to Google’s demand because leaving the Google Play Store

 5   to distribute software to Android users via sideloading or through third-party app stores causes

 6   precipitous declines in downloads and revenue.

 7          32.     Most other mobile app stores that exist in the Google ecosystem therefore serve

 8   niche products (for example, Samsung’s Galaxy Store, which only offers apps related to Samsung-

 9   branded products) or otherwise must be sideloaded and have limited numbers of high-quality

10   mobile apps. Aptoide, the second largest app store available to Android users only offers Plaintiff

11   and Class Members approximately 700,000 apps, capturing only 1-2 percent of all Android mobile

12   app downloads. Similarly, Amazon’s Android app store only offers Plaintiff and Class Members

13   approximately 487,000 apps, capturing less than 1 percent of all Android mobile downloads.

14   Meanwhile, the Google Play Store offers Plaintiff and Class Members 2.56 million apps, including

15   all the mobile apps most sought after by users, thereby enabling it to capture more than 90 percent

16   of all Android mobile app downloads.

17          33.     There are significant barriers to users switching mobile OSs. In 2018, Consumer

18   Intelligence Research Partners reported that more than 90 percent of Android users who bought a

19   new mobile device purchased a new Android mobile device.

20          34.     Part of a user’s lack of interest in switching is due to network effects. Google

21   Android and Apple iOS have different operating concepts, user interface designs, and setting and

22   configuration options. Users tend to pick one, learn it, invest in mobile apps and storage, and stick

23   with it. Switching operating systems may entail the loss of compatibility with other smart devices

24   designed to work in conjunction with the mobile device and its OS and the hassle of porting data

25   from one OS to another. While mobile devices have a limited lifespan, and users might be expected

26   to “break the lock-in cycle” when it is time to upgrade to a new device, users’ reliance on software,

27   data, and files, and other hardware and accessories that are only compatible with one product

28   ecosystem, make it unlikely that they would switch to a non-compatible mobile device.

                                                  -7-                              Case No. 5:20-cv-07365
                                         CLASS ACTION COMPLAINT
           Case 5:20-cv-07365 Document 1 Filed 10/20/20 Page 10 of 19



 1          35.    Based on the foregoing, there is abundant evidence that Google has monopoly power

 2   in the Android Mobile App Distribution Market.

 3   IV.    Google has Engaged in Anticompetitive Conduct in the Android Mobile App
            Distribution Market Resulting in Anticompetitive Effects.
 4

 5          36.    Google has implemented a multi-prong anticompetitive scheme to establish and

 6   maintain its monopoly in the Android Mobile App Distribution Market and foreclose rival app store

 7   distribution channels. As a direct result of Google’s anticompetitive scheme, it has charged

 8   supracompetitive prices for mobile app and in-app purchases.

 9          A.      Google’s Anticompetitive Restraints on OEMs

10          37.    Google has imposed and OEMs have agreed to anticompetitive covenants in

11   Google’s Mobile Application Distribution Agreement (“MADA”). This agreement, among other

12   things, has required OEMs to:

13                    License the entire suite of Google applications and services (such as Google Play

14                     Services, Google Chrome, Gmail, Google Search, Google Maps, and YouTube)

15                     to license the Android OS;

16                    Pre-install the Google Play Store, as well as up to 30 other proprietary Google

17                     apps; and

18                    Place the Google Play Store on or near the main “home screen page” in its

19                     default configuration.

20          38.    OEMs must agree and have agreed to Google’s anticompetitive, restrictive terms

21   and conditions or risk losing access to the Android OS. For example, in 2012 Acer partnered with

22   Alibaba to release products on Alibaba’s OS, Aliyun. When Google learned of this, it threatened to

23   terminate its partnership with Acer. Acer subsequently abandoned its deal with Alibaba.

24          39.    The restrictive MADA terms and conditions substantially limit the ability of rival

25   app stores to meaningfully compete against Google in the Android Mobile App Distribution

26   Market. By requiring pre-installation and prominent display of the Google Play Store, Google

27   ensures that competing app stores are at a significant disadvantage the moment the user takes a

28   mobile device out of the box. Google has acknowledged the competitive significance of pre-

                                                 -8-                             Case No. 5:20-cv-07365
                                        CLASS ACTION COMPLAINT
          Case 5:20-cv-07365 Document 1 Filed 10/20/20 Page 11 of 19



 1   installation, noting that “[p]reloading remains valuable to users, and hence device manufacturers,

 2   despite full unbundling because most users just use what comes on the device. People rarely change

 3   defaults.”

 4          40.     For example, Epic, which makes the popular game Fortnight, tried to partner with

 5   LG, an Android-licensed OEM, to ease the restrictions by which users could download and play its

 6   game. But LG ultimately refused, informing Epic that its contract with Google required LG “to

 7   block side downloading off Google Play Store this year.” (emphasis added).

 8          41.     Google’s restrictive MADA agreements have therefore foreclosed meaningful

 9   competition in the Android Mobile App Distribution Market, allowing Google to charge

10   supracompetitive prices for mobile app and in-app purchases. The anticompetitive MADA

11   agreements have also harmed Plaintiff and Class Members by limiting consumer choice. Absent

12   Google’s unlawful restraints of trade, OEMs would be free to negotiate with third-party app stores

13   for prominent placement on the OEMs’ mobile device home screens. Third-party app stores could

14   then attract prominent app developers to their store. Plaintiff and Class Members would benefit

15   from such competition through added choices and lowered costs for mobile apps and in-app

16   purchases.

17          B.      Google has Imposed Anticompetitive Restraints on Mobile-App Developers

18          42.     Through its Google Play Developer Distribution Agreement (“DDA”), Google has

19   imposed anticompetitive contractual restrictions on app developers to foreclose meaningful

20   competition in the Android Mobile App Distribution Market, thereby ensuring rival app stores lack

21   access to high-quality, in-demand mobile apps. Indeed, Google has refused to negotiate any

22   provision of the DDA and has required all mobile-app developers to sign the DDA before Google

23   will list their mobile app on the Google Play Store.

24          43.     The restrictive provisions in the DDA include:

25                     Section 4.1, which has mandated compliance with Google’s Developer Program

26                      Policies. These Policies have required, among other things, that mobile device

27                      app developers use Google’s proprietary in-app billing for in-app game

28                      payments, as well as certain other digital in-app purchases;

                                                  -9-                             Case No. 5:20-cv-07365
                                         CLASS ACTION COMPLAINT
          Case 5:20-cv-07365 Document 1 Filed 10/20/20 Page 12 of 19



 1                     Section 4.5, which has mandated that developers “may not use Google Play to

 2                      distribute or make available any Product that has a purpose that facilitates the

 3                      distribution of software applications and games for use on Android devices

 4                      outside of Google Play”; and

 5                     Section 8.3, which has broadly granted Google the right to remove any Android

 6                      app it believes has violated any portion of the DDA.

 7          44.     Mobile-app developers seeking access to Android users through the Google Play

 8   Store have had no choice but to accept Google’s demands or suffer precipitous declines in

 9   downloads and revenue due to a lack of access to the Google Play Store. Indeed, removal from the

10   Google Play Store could mean that basic functions, such as automatic updating of apps in the

11   background, which is available for apps downloaded from the Google Play Store, may be disrupted.

12   Meanwhile, updating an app downloaded through a rival app store requires users to follow a multi-

13   step, manual process each time an update is made available. The DDA thus enables Google to

14   secure the most desired and highest quality mobile apps for itself while simultaneously foreclosing

15   access by rival app stores.

16          45.     As the sole proprietor of the Google Play Store, Google has exercised its

17   gatekeeping power to constrain competition and foreclose rival access. Numerous market

18   participants have complained to Congressional staffers that Google uses arbitrary rule violations of

19   various Google Play Store policies as a pretext for retaliatory conduct and to foreclose competition.

20          46.     In the absence of these unlawful restraints, high-quality mobile-app developers

21   would be incentivized to offer their mobile apps on as many app stores as possible, expanding their

22   exposure to users, generating additional downloads and revenue, and reducing the price that

23   Plaintiff and Class Members pay for mobile apps and in-app purchases.

24                                        ANTITRUST INJURY

25          47.     Plaintiff and Class Members have suffered antitrust injury as a direct result of

26   Google’s unlawful conduct.

27          48.     Plaintiff and Class Members have purchased Android mobile apps and in-app digital

28   content directly from Google through the Google Play Store.

                                                  - 10 -                           Case No. 5:20-cv-07365
                                         CLASS ACTION COMPLAINT
          Case 5:20-cv-07365 Document 1 Filed 10/20/20 Page 13 of 19



 1          49.     As described above, Google’s restrictive contracts and anticompetitive practices

 2   have foreclosed competition in the Android Mobile App Distribution Market and enabled Google

 3   to charge Plaintiff and Class Members supracompetitive prices for mobile app and in-app

 4   purchases.

 5                                   CLASS ACTION ALLEGATIONS

 6          50.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings this

 7   action on behalf of herself and on behalf of the following class (the “Class”):

 8                  All persons in the United States who, within the relevant statute of
                    limitations (the “Class Period”): (1) paid for a mobile app on the
 9                  Google Play Store; (2) paid subscription fees for a mobile app
                    obtained on the Google Play Store; or (3) purchased in-app digital
10                  content from a mobile app that was downloaded at the Google Play
                    Store.
11

12          51.     Excluded from the Class are the Court, Defendant and its parent, subsidiary, and

13   affiliated entities, and their officers, directors, employees, affiliates, legal representatives,

14   predecessors, successors, and assigns.

15          52.     Class Members are so numerous that joinder of all members is impracticable.

16   Indeed, due to the nature of the trade and commerce involved, there are, perhaps, tens of millions

17   of geographically dispersed Class Members, the exact number and identities of whom are known

18   exclusively to defendant.

19          53.     Common questions of law and fact exist as to all Class Members and predominate

20   over any questions affecting solely individual members of the Class. The questions of law and fact

21   common to the Class include:

22                  a.     Whether Google has monopoly power in the Android Mobile App

23                         Distribution Market;

24                  b.     Whether Google’s contractual restrictions with OEMs furthered Google’s

25                         monopolization of the Android Mobile App Distribution Market;

26                  c.     Whether Google’s contractual restrictions with mobile app developers

27                         furthered Google’s monopolization of the Android Mobile App Distribution

28                         Market;

                                                  - 11 -                           Case No. 5:20-cv-07365
                                         CLASS ACTION COMPLAINT
          Case 5:20-cv-07365 Document 1 Filed 10/20/20 Page 14 of 19



 1                  d.     Whether Google’s conduct resulted in supracompetitive prices for Android

 2                         mobile apps;

 3                  e.     Whether Google’s conduct resulted in supracompetitive prices for in-app

 4                         digital content purchases;

 5                  f.     Whether Google’s conduct has been detrimental to Plaintiff and Class

 6                         Members; and

 7                  g.     The appropriate Class-wide measure of damages.

 8          54.     Plaintiff’s claims are typical of the claims of the Class, as all Class Members were

 9   similarly affected by Google’s common course of wrongful conduct in violation of federal and state

10   law, as complained of herein. Moreover, the damages and injuries of Plaintiff and Class Members

11   were directly caused by Google’s wrongful conduct.

12          55.     Plaintiff will fairly and adequately protect the interests of the Class and has retained

13   counsel that is competent and experienced in class-action litigation. Plaintiff has no interests that

14   conflict with (or is otherwise antagonistic to) the interests of other Class Members.

15          56.     A class action is superior to all other available methods for the fair and efficient

16   adjudication of this controversy since joinder of all members is impracticable. Further, as the

17   damages suffered by individual Class Members may be relatively small, the expense and burden of

18   individual litigation make it impossible for members of the Class to individually redress the wrongs

19   done to them. There will be no difficulty in management of this action as a class action.

20                                                CLAIMS

21   Count 1: Unlawful Monopoly of the Android Mobile App Distribution Market in Violation
                                      of Sherman Act § 2
22

23          57.     Plaintiff hereby incorporates all other paragraphs as if fully stated here.

24          58.     Google’s conduct has violated Section 2 of the Sherman Act, which prohibits the

25   “monopoliz[ation of] any part of the trade or commerce among the several States, or with foreign

26   nations”. 15 U.S.C. § 2.

27          59.     The Android Mobile App Distribution Market in the United States is a valid antitrust

28   market.

                                                   - 12 -                            Case No. 5:20-cv-07365
                                          CLASS ACTION COMPLAINT
          Case 5:20-cv-07365 Document 1 Filed 10/20/20 Page 15 of 19



 1          60.     Google has held monopoly power in the Android Mobile App Distribution Market.

 2          61.     Google has unlawfully acquired and maintained monopoly power in the Android

 3   Mobile App Distribution Market through the anticompetitive acts described in this Complaint,

 4   including, but not limited to: (1) leveraging its Android OS and Google suite of products to impose

 5   anticompetitive contractual restrictions in its agreements with OEMs; (2) requiring OEMs to pre-

 6   install and prominently display the Google Play Store on the “home screen” of each mobile device;

 7   (3) requiring app developers to sign the Google Play DDA before any app is made available for

 8   download on the Google Play Store, which DDA has mandated that app developers (a) “may not

 9   use Google Play to distribute or make available any Product that has a purpose that facilitates the

10   distribution of software applications and games for use on Android devices outside of Google Play”

11   and (b) must use Google’s proprietary in-app billing for certain in-app purchases; and (4) blocking

12   mobile apps offered outside the Google Play Store “from offering basic functions, such as

13   automatic updating of apps in the background, which is available for apps downloaded from the

14   Google Play Store.”

15          62.     Google’s conduct has had no legitimate pro-competitive justification considering its

16   anticompetitive effects, and therefore it has unreasonably restrained competition in the Android

17   Mobile App Distribution Market.

18          63.     Google’s conduct has affected a substantial volume of interstate commerce.

19          64.     Google’s conduct has had substantial anticompetitive effects, including increased

20   prices and costs for mobile apps and in-app products charged to Plaintiff and Class Members.

21          65.     Plaintiff and Class Members have been injured and damaged by Google’s

22   anticompetitive conduct as Plaintiff and Class Members have been forced to pay supracompetitive

23   prices for mobile app and in-app purchases.

24          66.     Plaintiff and Class Members have been further deprived of the ability to choose

25   between mobile apps and in-app products on the Google Play Store or lower-cost third-party app

26   stores that would have been available had Google not engaged in the misconduct alleged here.

27

28

                                                 - 13 -                           Case No. 5:20-cv-07365
                                        CLASS ACTION COMPLAINT
          Case 5:20-cv-07365 Document 1 Filed 10/20/20 Page 16 of 19



 1          67.     Plaintiff and Class Members have suffered and continue to suffer damages and

 2   irreparable injury. Such damages and irreparable injury will not cease until and unless this Court

 3   issues an injunction terminating Google’s anticompetitive conduct.

 4    Count 2: Unlawful Restraints of Trade Concerning the Android Mobile App Distribution
                             Market in Violation of Sherman Act § 1
 5

 6          68.     Plaintiff hereby incorporates all other paragraphs as if fully stated here.

 7          69.     Google’s conduct has violated §1 of the Sherman Act, which prohibits “[e]very

 8   contract, combination in the form of trust or otherwise, or conspiracy, in restraint of trade or

 9   commerce among the several States, or with foreign nations.” 15 U.S.C. § 1.

10          70.     The Android Mobile App Distribution Market in the United States is a valid antitrust

11   market.

12          71.     As alleged herein, Google entered into anticompetitive agreements with third parties

13   that have unreasonably restricted competition in the Android Mobile App Distribution Market.

14          72.     These agreements include the MADA agreements Google entered into with OEMs

15   that condition access to Android OS on: (1) licensing the entire suite of Google applications and

16   services (such as Google Play Services, Google Chrome, Gmail, Google Search, Google Maps, and

17   YouTube); (2) pre-installing the Google Play Store, as well as up to 30 other proprietary Google

18   apps; and (3) prominently displaying the Google Play Store on or near the main “home screen page”

19   as the default configuration.

20          73.     These agreements also include the DDA agreements Google entered with mobile-

21   app developers that, as a condition of having their app listed on the Google Play Store, required

22   mobile-app developers to: (1) “not use Google Play to distribute or make available any Product that

23   has a purpose that facilitates the distribution of software applications and games for use on Android

24   devices outside of Google Play”; and (2) use Google’s proprietary in-app billing for certain in-app

25   purchases.

26          74.     These agreements have had no legitimate pro-competitive justification considering

27   their anticompetitive effects and have therefore unreasonably restrained competition in the Android

28   Mobile App Distribution Market.

                                                  - 14 -                            Case No. 5:20-cv-07365
                                         CLASS ACTION COMPLAINT
          Case 5:20-cv-07365 Document 1 Filed 10/20/20 Page 17 of 19



 1            75.   Google’s conduct has affected a substantial volume of interstate commerce.

 2            76.   Google’s conduct has had substantial anticompetitive effects, including increased

 3   prices and costs for mobile apps and in-app products charged to Plaintiff and Class Members.

 4            77.   Plaintiff and Class Members have been injured and damaged by Google’s

 5   anticompetitive conduct as Plaintiff and Class Members have been forced to pay supracompetitive

 6   prices for mobile app and in-app purchases.

 7            78.   Plaintiff and Class Members have been further deprived of the ability to choose

 8   between mobile apps and in-app products on the Google Play Store or lower-cost third-party app

 9   stores that would have been available had Google not engaged in the misconduct alleged here.

10            79.   Plaintiff and Class Members have suffered and continue to suffer damages and

11   irreparable injury. Such damages and irreparable injury will not cease until and unless this Court

12   issues an injunction terminating Google’s anticompetitive conduct.

13   Count 3: Unreasonable Restraint of Trade in the Android Mobile App Distribution Market
                          in Violation of the California Cartwright Act
14

15            80.   Plaintiff hereby incorporates all other paragraphs as if fully stated here.

16            81.   Google’s acts and practices detailed above have violated the Cartwright Act, Cal.

17   Bus. & Prof. Code § 16700 et seq., which prohibits, inter alia, the combination of resources by two

18   or more persons to restrain trade or commerce or to prevent market competition. See §§ 16720,

19   16726.

20            82.   Under the Cartwright Act, a “combination” is formed when the anticompetitive

21   conduct of a single firm coerces other market participants to involuntarily adhere to the

22   anticompetitive scheme.

23            83.   The Android Mobile App Distribution Market is a valid antitrust market.

24            84.   As alleged herein, Google has entered into agreements with third parties that have

25   unreasonably restricted competition in the Android Mobile App Distribution Market.

26            85.   These agreements include the MADA agreements Google entered into with OEMs

27   that condition access to Android OS on: (1) licensing the entire suite of Google applications and

28   services (such as Google Play Services, Google Chrome, Gmail, Google Search, Google Maps, and

                                                  - 15 -                            Case No. 5:20-cv-07365
                                         CLASS ACTION COMPLAINT
          Case 5:20-cv-07365 Document 1 Filed 10/20/20 Page 18 of 19



 1   YouTube); (2) pre-installing the Google Play Store, as well as up to 30 other proprietary Google

 2   apps; and (3) prominently displaying the Google Play Store on or near the main “home screen page”

 3   as the default configuration.

 4          86.     These agreements also include the DDA agreements Google entered with mobile

 5   app developers that, as a condition of having their app listed on the Google Play Store, required

 6   mobile app developers to: (1) “not use Google Play to distribute or make available any Product that

 7   has a purpose that facilitates the distribution of software applications and games for use on Android

 8   devices outside of Google Play”; and (2) use Google’s proprietary in-app billing for certain in-app

 9   purchases.

10          87.     Google’s conduct has had substantial anticompetitive effects, including increased

11   prices and costs for mobile apps and in-app products charged to Plaintiff and Class Members.

12          88.     Plaintiff and Class Members have been injured and damaged by Google’s

13   anticompetitive conduct as Plaintiff and Class Members have been forced to pay supracompetitive

14   prices for mobile app and in-app purchases.

15          89.     Plaintiff and Class Members have been further deprived of the ability to choose

16   between mobile apps and in-app products on the Google Play Store or lower-cost third-party app

17   stores that would have been available had Google not engaged in the misconduct alleged here.

18          90.     It is appropriate to bring this action under the Cartwright Act because many of the

19   illegal agreements were made in California and purport to be governed by California law, many

20   affected consumers reside in California, Google has its principal place of business in California,

21   and overt acts in furtherance of Google’s anticompetitive scheme took place in California.

22          91.     Plaintiff and Class Members have suffered and continue to suffer damages and

23   irreparable injury. Such damages and irreparable injury will not cease until and unless this Court

24   issues an injunction terminating Google’s anticompetitive conduct.

25                                        PRAYER FOR RELIEF

26          WHEREFORE, Plaintiff respectfully requests that this Court:

27          A.      Permanently enjoin defendant from monopolizing the Android Mobile App

28   Distribution Market;

                                                  - 16 -                           Case No. 5:20-cv-07365
                                         CLASS ACTION COMPLAINT
          Case 5:20-cv-07365 Document 1 Filed 10/20/20 Page 19 of 19



 1          B.      Permanently enjoin defendant from engaging in anticompetitive conduct in

 2   connection with its agreements with OEMs and app developers;

 3          C.      Award Plaintiff and Class Members treble damages for injuries caused by

 4   defendants’ unlawful conduct in violation of federal and state antitrust laws;

 5          D.      Award Plaintiff and the Class their reasonable attorneys’ fees and costs; and

 6          E.      Grant Plaintiff such further relief as the Court deems appropriate.

 7                                        JURY TRIAL DEMAND

 8          Plaintiff demands a trial by jury of all issues so triable.

 9

10    DATED: October 20, 2020                       KAPLAN FOX & KILSHEIMER LLP

11                                                  /s/ Laurence D. King
                                                    Laurence D. King (SBN 206423)
12                                                  Mario M. Choi (SBN 243409)
                                                    1999 Harrison Street, Suite 1560
13                                                  Oakland, CA 94612
                                                    Tel.: (415) 772-4700
14                                                  Fax: (415) 772-4707
                                                    lking@kaplanfox.com
15                                                  mchoi@kaplanfox.com
16                                                  Robert N. Kaplan (pro hac vice to be sought)
                                                    Hae Sung Nam (pro hac vice to be sought)
17                                                  Frederic S. Fox (pro hac vice to be sought)
                                                    Donald R. Hall (pro hac vice to be sought)
18                                                  Aaron L. Schwartz (pro hac vice to be sought)
                                                    850 Third Avenue
19                                                  New York, NY 10022
                                                    Tel.: (212) 687-1980
20                                                  Fax: (212) 687-7715
                                                    rkaplan@kaplanfox.com
21                                                  hnam@kaplanfox.com
                                                    ffox@kaplanfox.com
22                                                  dhall@kaplanfox.com
                                                    aschwartz@kaplanfox.com
23
                                                    Attorneys for Plaintiff and the Proposed Class
24

25

26

27

28

                                                   - 17 -                             Case No. 5:20-cv-07365
                                          CLASS ACTION COMPLAINT
